— Appeal from a judgment of the Monroe County Court (Frank E Geraci, Jr., J.), rendered October 8, 2008. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the third degree and failing to signal.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]) and failing to signal (Vehicle and Traffic Law § 1163 [b]). Defendant’s challenge to the legal sufficiency of the evidence is unpreserved for our review because “his motion for a trial order of dismissal was not specifically directed at the grounds advanced on appeal” (People v Wright, 107 AD3d 1398, 1401 [2013]; see People v Gray, 86 NY2d 10, 19 [1995]). Further, defendant’s posttrial motion pursuant to CPL 330.30 was insufficient to preserve for our review that contention (see People v Jones, 85 AD3d 1667, 1668 [2011], lv denied 19 NY3d 974 [2012]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present — Centra, J.P., Peradotto, Garni and Lindley, JJ.